DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant is claiming for a memory device a memory device comprising: 
an upper chip formed on a first wafer, the upper chip including a cell region including a first metal pad; a memory cell in the cell region configured to store weight data; a lower chip formed on a second wafer different from the first wafer, the lower chip including a peripheral region including a second metal pad and vertically connected to the memory cell by the first metal pad and the second metal pad; a buffer memory in the peripheral region configured to read the weight data from the memory cell; an input/output pad in the peripheral region configured to receive input data; and a multiply-accumulate (MAC) operator in the peripheral region configured to receive the weight data from the buffer memory and receive the input data from the input/output pad to perform a convolution operation of the weight data and the input data, wherein the input data is provided to the MAC operator during a first period, wherein the MAC operator performs the convolution operation of the weight data and the input data during a second period overlapping with the first period, wherein the first metal pad is connected to the second metal pad at a point that overlaps the memory cell in a planar view, and wherein the upper chip is connected with the lower chip by connecting the first metal pad with the second metal pad.
The primary reasons for allowance is the limitation in combination of all limitations, wherein the MAC operator in the peripheral region configured to receive the weight data and input and perform convolution operation during second period overlapping with the first period, which is period when the input data is provided to the MAC operator. 
Lee – US 2016/0086967 
Lee discloses a structure of a nonvolatile memory device that includes a cell region and peripheral region as disclosed in figure 2, wherein the peripheral region includes an I/O circuit to send/receive data from external device. Lee also discloses in figure 4, the cell region includes a cell region metal layer and the peripheral region includes a peripheral region metal layer, and that the memory cell array and peripheral region are connected vertically by the cell region metal layer and the peripheral region metal layer [0053]. However, Lee does not explicitly teaches a MAC operator in the peripheral region to perform convolution as described above.
Kato – US 2011/0239032
Kato discloses a convolution operation circuit that comprises a storage unit to store weight data and a storage unit to store input data and a MAC operator to perform convolution of the weight data and the input data as shown in figure 2. Kato also teaches that the weight data and the input data are provided to the MAC operator in parallel/overlapping with the MAC operator performs the convolution operation. Kato also discloses before the input data is provided to the MAC operator, the data from RAM is loaded to the storage unit. Kato does not explicitly disclose a MAC operator in the peripheral region of the memory device.
Hasnat – US 2019/0043868
Hasnat discloses a 3D memory as illustrated in figure 4, wherein [0020] one die 321 includes the array 306 and is processed on one wafer and another die 323 includes the CMOS circuitry 304 and is processed on a separate wafer, and the wafers are bonded together, the bond can include “metal to metal”. Hasnat further discloses by processing the CMOS circuitry (peripheral region) and array (memory cell) on separate wafers, the periphery CMOS and interconnects do not have to withstand the thermal cycles involved in processing the memory array, which enables optimizations for the CMOS transistors and the use low resistive material for interconnects. However, Hasnat does not explicitly discloses a MAC operation in the peripheral region to perform convolution operation as described above.
Chen – US 2020/0058669
Chen discloses a 3D memory structure where the periphery circuit and the memory cell array are on different wafers, and the wafers are bonded together, such that the periphery circuit is arranged under the memory cell array and the pads are arranged above memory cell array as illustrated in figure 1 [0060-0064]. [0090] the metal-metal bonding as illustrated in figure 1, array interconnect layer 223 can be joined with peripheral interconnect layer 222, thereby forming a bonding interface, which also at a point overlaps with the memory cell. However, Chen does not explicitly disclose the MAC operator in the peripheral region configured to receive the weight data and input and perform convolution operation during second period overlapping with the first period, which is period when the input data is provided to the MAC operator. 
	Therefore, none of the closest found prior art teaches the limitations as required in claims 1, 12, and 20. Accordingly, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182